Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 18-22 are pending in the instant application and are subject to Election/Restriction as set forth below. Claims 16-17 and 23 have been cancelled (Preliminary amendment filed 18 June 2020).

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c). Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 11-15 and 18-22 drawn to a method of promoting intestinal motility in an infant or child via administration of a composition comprising at least one N-acetylated oligosaccharide.
Group II, claim(s) 5-8 drawn to a method of promoting development and/or growth of intestinal muscles in an infant or child via administration of a composition comprising at least one N-acetylated oligosaccharide.

Group IV, claim 10, drawn to a method of preventing/treating small intestinal bacterial overgrowth in an infant or young child via administration of a composition comprising at least one N-acetylated oligosaccharide.
The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in the light of the description and drawings (if any).
Whether or not any particular technical feature makes a “contribution" over the prior art, and therefore constitutes a ‘special technical feature”, should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a resumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
The invention of Group III was found to have no special technical feature that defined the contribution over the prior art of Rodenas et al (WO 2013/057062 A1; cited in IDS filed 06/18/2020). Rodenas et al teaches the use of a composition comprising N-acetylated oligosaccharides for promoting enteral feeding tolerance in an infant (see claims 3-5, 7-8 and 10-12 of Rodenas et al). 

Since Applicant's inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept. There is lack of unity of inventions and therefore restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623